Citation Nr: 0328264	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-24 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for varicosities of 
the left lower extremity, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to an increased rating for urinary tract 
infection, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to October 
1968, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
post-traumatic stress disorder, and denied multiple other 
service-connection and increased rating issues, as well as 
entitlement to special monthly compensation, aid and 
attendance.  The veteran appealed some of the denied issues.  

On appeal, the RO, in a February 2001 rating decision granted 
the veteran special monthly compensation based on the need 
for aid and attendance, effective from July 1998, the date of 
receipt of this claim.  The award of such benefits consists 
of a full award of benefits on that issue.  See Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).  

Also on appeal, the RO, in a January 2002 rating decision, 
granted service connection for folliculitis, see Holland, 10 
Vet. App. at 436; and granted an increased rating for 
varicosities of the left lower extremity from 50 to 60 
percent and increased the noncompensable rating for urinary 
tract infection to 10 percent disabling.  However, on a claim 
for an original or an increased rating (in this case, left 
lower extremity varicosities and urinary tract infection), it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation.  Hence, it follows that such 
claims remain in controversy when less than the maximum 
available benefit is awarded.  See AB v Brown, 6 Vet. App. 
35, 38 (1993).  


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

This case has been active for several years.  Nevertheless, a 
review of the claims folder reveals that the veteran was 
never sent a letter advising him of the VCAA, nor has he been 
provided the law and regulations pertaining to the VCAA.  The 
information pertaining to his claim is not sufficient.  
Further, he has not been informed of the potential impact 
this law might have on his claim.  This violation of due 
process must be addressed before the Board can undertake any 
action in this claim.  

In addition, the United States Court of Appeals for Veterans 
Claims has consistently held that, if VA has failed to 
specifically discuss the required notice to the veteran of 
the information and evidence necessary to substantiate his 
claim, to indicate what portion of any such information or 
evidence is to be provided by which party, and failed to 
discuss whether the documents that it referenced, or any 
other document in the record, VA did not satisfy the standard 
erected by the VCAA.  That is, VA has failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to inform the veteran which evidence 
VA will seek to provide and which evidence the veteran was to 
provide, citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Also, if VA failed to discuss the notice 
requirement, VA did not consider all applicable provisions of 
law and provide an adequate statement of reasons or bases for 
its decision.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  In the veteran's case, such notification to 
him has not met the standards required under the above-cited 
cases and this violation of due process must be addressed 
before the Board can undertake any action in this claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the veteran that, notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

During the veteran's personal hearing, held at the RO in 
January 2001, he testified he has been receiving treatment, 
both private and VA, for his left lower extremity 
varicosities and urinary tract condition, to include periodic 
urine testing at the hospital.  However, none of these 
records are contained in the claims file.  It is important to 
note that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Also, any non-VA medical records that have been 
made known to VA should, at least, try to be obtained.  
Hence, copies of any available VA and non-VA treatment 
records, since receipt of the veteran's claim for increased, 
which was received in July 1998, should be obtained and 
associated with the veteran's claims file.  

The Board further observes that the most recent VA medical 
examinations for the veteran's left lower varicosities and 
urinary tract infection are well over two years old.  When 
the veteran claims that his condition is worse than last 
rated, and the available evidence is too old for an adequate 
evaluation of the veteran's current conditions, VA's duty to 
assist includes providing him with a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the Board believes that the veteran should 
undergo further VA examination in order to determine the 
nature and severity of the service-connected left lower 
extremity varicosities and urinary tract infection currently 
on appeal.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for left lower extremity 
varicosities and for urinary tract 
infection.  After securing the necessary 
release, the RO should obtain these 
records subsequent to July 1998 and have 
them associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
genitourinary examination and an 
examination of the veins and arteries to 
determine the severity of these service-
connected disabilities.  All indicated 
studies are to be performed.  Prior to 
the examinations, the claims folder must 
be made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiners.  

The physician examining the arteries and 
veins of the left lower extremity should 
indicate whether the disability is 
manifested by (a) board-like edema with 
constant pain at rest; or (b) persistent 
edema or subcutaneous induration, stasis 
pigmentation of eczema, and persistent 
ulceration.  

The physician conducting the urinary 
tract examination should indicate whether 
the service-connected urinary tract 
infection requires: (a) the use of an 
appliance or the wearing of absorbent 
materials which must be changed more than 
4 times per day; or (b) the wearing of 
absorbent materials which must be changed 
2 to 4 times per day; or (c) the wearing 
of absorbent materials which must be 
changed less than 2 times per day.  

That examiner must also consider whether 
the urinary tract infection is manifested 
by (a) recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requiring continuous 
intensive management; or (b) long-term 
drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent 
intensive management.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to increased ratings for left 
lower varicosities and for urinary tract 
infection.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabiliies at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should readjudicate 
the claims of entitlement to increased 
ratings for left lower extremity 
varicosities and for urinary tract 
infection.  If the benefit(s) sought on 
appeal remain(s) denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


